   Case: 1:18-cv-05843 Document #: 61 Filed: 10/09/20 Page 1 of 16 PageID #:931




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

TEAMSTERS LOCAL UNION NO. 75,

              Plaintiff,

                     v.                           Case No. 18-cv-05843

CENTRAL CONTRACTORS SERVICE,                      Judge Martha M. Pacold

              Defendant.



                    MEMORANDUM OPINION AND ORDER

      Plaintiff Teamsters Local Union No. 705 (“the Union”) and Defendant,
Central Contractors Service, Inc. (“Central Contractors”), a rental and leasing
company specializing in heavy construction equipment in Cook County, Illinois, are
parties to a collective bargaining agreement (CBA). Central Contractors engages in
specialized transportation of equipment to job sites using specialized trucks and
employs drivers of the specialized trucks. The Union alleges that from 2011 to 2016
Central Contractors violated the CBA by subcontracting work to a firm that was not
a party to the CBA and failing to notify the Union (by holding a “pre-job conference”
with the Union’s representative) before doing so. This case is one of two cases
stemming from that dispute.

       First, in September 2016, the Union filed a grievance against Central
Contractors. Under the collective bargaining agreement’s grievance procedures, the
grievance was submitted to a Joint Grievance Committee (JGC). The JGC issued a
decision in favor of the Union in May 2017. The Union filed this case in federal
court in August 2018 to enforce the JGC’s decision. In October 2018, Central
Contractors filed a counterclaim to vacate the JGC’s decision.

       Second, in March 2017, while the grievance was pending, the Local 705
International Brotherhood of Teamsters Pension Fund (“the Pension Fund”), the
Local 705 International Brotherhood of Teamsters Health and Welfare Fund (“the
Welfare Fund”) (collectively, “the Funds”), and their trustees brought suit in federal
court in this district against Central Contractors. The Funds and their trustees
sought unpaid contributions that the Funds claimed Central Contractors would
have owed had it assigned work to members of the bargaining unit rather than
subcontracting work to a firm that was not a party to the CBA. In March 2019, the
district court granted summary judgment to Central Contractors and denied
     Case: 1:18-cv-05843 Document #: 61 Filed: 10/09/20 Page 2 of 16 PageID #:932




summary judgment for the Funds and trustees. Local 705 Int’l Bhd. of Teamsters
Pension Fund v. Cent. Contractors Serv., Inc., No. 19-cv-01689, 2019 WL 1200672,
at *6 (N.D. Ill. Mar. 14, 2019), appeal dismissed sub nom. Int’l Bhd. of Teamsters
Pension Fund, Local 705 v. Cent. Contractor’s Serv., Inc., No. 19-1689, 2019 WL
5152780 (7th Cir. May 10, 2019).

      Turning back to this case: After the district court issued its decision in Local
705 in favor of Central Contractors, Central Contractors filed in this case in March
2019 an amended answer, affirmative defenses, and counterclaim. As before (in the
original October 2018 counterclaim), the amended counterclaim seeks to vacate the
JGC’s decision. The amended affirmative defenses add res judicata and collateral
estoppel based on the Local 705 district court decision.

       The Union now moves to dismiss Central Contractors’ amended counterclaim
and to strike Central Contractors’ amended affirmative defenses. [41]. For the
following reasons, the motion is granted.

                                    BACKGROUND

I.     The Parties, the CBA, and the JGC

      Central Contractors is a company based in Cook County, Illinois that
“operates a rental and leasing company specializing in heavy construction
equipment.” [40] at 2 ¶ 3. 1 Central Contractors engages in specialized
transportation of equipment to job sites using specialized trucks and employs
drivers of the specialized trucks. [40-3] at 18:13-22.

     The Union represents a bargaining unit of certain Central Contractors’
employees as defined in the CBA. [40] at 3 ¶ 7.

      The Union and Central Contractors entered into a series of collective
bargaining agreements, including an agreement that went into effect on April 1,
2015. [40] at 4 ¶ 8. The parties agree that the CBA remains in effect under its
automatic renewal clause. [40] at 4 ¶ 8.

       The CBA contains grievance procedures. Article 6 § 5 specifies that a Joint
Grievance Committee “composed of three (3) Employer representatives designated
by the Motor Carrier Labor Advisory Council and Chicago Regional Trucking
Assoc., Inc., and three (3) Union representatives designated by the Union” may
resolve disputes between the Union and Central Contractors. [1-4] at 6–7. “If the
Joint Grievance Committee resolves the dispute by a majority vote of those present



1Bracketed numbers refer to entries on the district court docket and are followed by the
page and / or paragraph number. Page numbers refer to the ECF page number.


                                             2
      Case: 1:18-cv-05843 Document #: 61 Filed: 10/09/20 Page 3 of 16 PageID #:933




and voting, then such decision shall be final and binding upon the Union, Employer,
and Employee.” [1-4] at 7.

II.     The Grievance and This Case

        On September 22, 2016, the Union filed Union Grievance No. 266386
(the “Grievance”). [40] at 14 ¶ 11. In that grievance, the Union alleged that
“Central Contractors violated the CBA when it subcontracted bargaining unit work
without first holding a pre-job conference with Local 705.” [40] at 14–15 ¶ 11.
The Union’s claims related to subcontracting and failure to notify the union
beforehand between October 1, 2011 and April 30, 2016. [40-3] at 11:2-6. The
Union requested the following remedies: “[t]hat the contract be enforced, all affected
parties made whole, and cease and desist all subcontracting and failing to hold pre-
job conferences, hire additional employees so no subcontractors are used, make full
back payments to health/welfare and pension contributions, and undertake any and
all relief to cure the contract violations.” [40] at 15 ¶ 11.

       On May 19, 2017, a Joint Grievance Committee (the JGC) held a hearing on
the Grievance. [40] at 5–6 ¶ 10. Both parties presented, and the JGC issued a
decision on the same day. [40-2]; [40] at 6 ¶¶ 10–11. The “Resolution of Grievance”
section at the end of the grievance form reflects that the Grievance was “sustained”
based on a “violation of Articles 1, 4, 5, 13” of the CBA. [40-2]; [40] at 6 ¶ 11.
(Those articles set forth, among other things, duties related to pre-job conferences
and subcontracting. [40] at 15–16 ¶¶ 12–13.) The same “Resolution of Grievance”
section of the grievance form also instructed the parties to “[r]eview monetary
compensation relative to grievances – Committee holds jurisdiction.” [40-2]; [40] at
6 ¶ 11. The hearing transcript reflects the same decision. [40-3] at 44:4-11
(“Grievance No. 266386, after Executive Session, based on the facts presented, the
grievance is sustained on violation of Articles 1, 4, 5, and 13, and we suggest that
the parties meet and review the monetary compensation relative to the grievance
and the Committee will hold jurisdiction over that monetary (inaudible).”).

       In June 2017, the parties met to discuss compensation, and Central
Contractors indicated that it was unwilling to pay. [40] at 7 ¶ 12. In July, the
Union informed Central Contractors that it owed $103,524.17 to the Local 705
International Brotherhood of Teamsters Health & Welfare Fund, and $129,524.17
to the Local 705 International Brotherhood of Teamsters Pension Fund (collectively,
the “Funds”). Central Contractors continued to refuse to pay. [40] at 7 ¶ 13.

      Central Contractors alleges that on August 7, 2018, the Union filed a new
grievance over Central Contractors’ failure to “pay the award stated in the Joint
Grievance Committee’s grievance decision for Grievance #266386.” [40] at 18 ¶ 22.

      On August 27, 2018, the Union brought this suit under Section 301 of the
Labor Management Relations Act (LMRA), 29 U.S.C. § 185, to enforce the JGC’s


                                           3
      Case: 1:18-cv-05843 Document #: 61 Filed: 10/09/20 Page 4 of 16 PageID #:934




May 19, 2017 decision. On October 18, 2018, Central Contractors filed an answer,
affirmative defenses, and counterclaim; the counterclaim sought to vacate the JGC’s
decision under Section 301 of the LMRA. [11].

      As noted below, in March 2019, after the district court decision in Local 705,
Central Contractors filed an amended answer, amended affirmative defenses, and
amended counterclaim seeking to vacate the JGC’s decision and asserting that the
Local 705 decision precludes this litigation. [40].

III.    The Local 705 Case

       Meanwhile, while the Grievance was pending, the Funds and their trustees
filed a suit in March 2017 against Central Contractors in federal court in this
district, Case No. 17-cv-01641. [40] at 16 ¶ 14. The Funds and trustees sought to
recover damages from Central Contractors for the same alleged violations of the
CBA at issue in the Grievance. [40] at 16 ¶ 15.

       On March 14, 2019, the district court granted summary judgment for Central
Contractors and denied summary judgment for the Funds and trustees. Local 705,
2019 WL 1200672, at *6. The court held that the CBA permitted subcontracting
under certain circumstances, that the Funds “ha[d] not developed evidence
sufficient to permit a reasonable jury to conclude that CCS [Central Contractors]
breached the CBAs by subcontracting with a firm whose employees earn less in pay
and benefits than CCS’s own employees,” and that “[e]ven if the Court were to agree
with plaintiffs that CCS breached the CBAs by subcontracting with Bil-Mac [a firm
that was not a party to the CBA], plaintiffs have not proven their damages by any
valid measure.” Local 705, 2019 WL 1200672, at *5.

       Shortly after the Local 705 district court decision, in March 2019, Central
Contractors filed in this case an amended answer, amended affirmative defenses,
and amended counterclaim. [40]. In that pleading, Central Contractors seeks to
vacate the JGC’s decision and asserts that the Local 705 decision precludes through
res judicata and collateral estoppel this litigation over the JGC decision.

IV.     The Pending Motion

       The Union moves to dismiss Central Contractors’ amended counterclaim and
to strike Central Contractors’ amended affirmative defenses. [41]. As to the
counterclaim, the Union contends that it is untimely and fails to state a claim. As
to the affirmative defenses, the Union raises a variety of arguments but focuses
principally on Central Contractors’ preclusion defenses.

      The court has subject matter jurisdiction over this case under 28 U.S.C.
§ 1331 and 29 U.S.C. § 185 (Section 301 of the LMRA).




                                           4
     Case: 1:18-cv-05843 Document #: 61 Filed: 10/09/20 Page 5 of 16 PageID #:935




                                   DISCUSSION

I.     Motion to Dismiss Amended Counterclaim

      Central Contractors’ amended counterclaim seeks to “vacate a decision issued
by the Joint Grievance Committee on May 19, 2017” pursuant to Section 301 of the
LMRA, 29 U.S.C. § 185. [40] at 13 ¶ 1. The Union moves to dismiss, arguing that
the counterclaim (1) is untimely and (2) fails to state a claim for relief. The court
addresses these arguments in turn.

       A.     Statute of Limitations

       The first issue is timeliness. The Union argues that Central Contractors’
counterclaim is time-barred on its face. Central Contractors first filed a
counterclaim challenging the JGC’s May 19, 2017 decision on October 18, 2018—
over a year after the decision. [11]. The Union argues that since Central
Contractors did not challenge the decision within ninety days, the counterclaim falls
outside the applicable statute of limitations.

       The statute of limitations for actions to vacate arbitration awards under
Section 301 of the LMRA is ninety days, by reference to the appropriate Illinois
statute of limitations. Plumbers’ Pension Fund, Local 130, U.A. v. Domas Mech.
Contractors, Inc., 778 F.2d 1266, 1268 (7th Cir. 1985). “The LMRA provides no
statute of limitations for actions challenging arbitration awards. Accordingly, the
United States Supreme Court has held that, as a matter of federal law, timeliness
under section 301 is to be determined ‘by reference to the appropriate state statute
of limitations.’” Id. (quoting UAW v. Hoosier Cardinal Corp., 383 U.S. 696, 704–05
(1966)). In Illinois, the appropriate statute of limitations comes from the Illinois
version of the Uniform Arbitration Act. Plumbers’ Pension Fund, 778 F.2d at 1268.
That statute requires that “[a]n application under this Section,” that is, an
application to vacate an award, “shall be made within 90 days after delivery of a
copy of the award to the applicant,” except in circumstances not relevant here. 710
ILCS 5/12(b). This limitation period applies equally to actions to vacate decisions of
a joint grievance committee. See Teamsters Local No. 579 v. B & M Transit, Inc.,
882 F.2d 274, 275-76 (7th Cir. 1989); Painters’ Dist. Council No. 30 v. Rock-It
Interiors, Inc., 190 F. Supp. 3d 803, 810 n.4 (N.D. Ill. 2016).

       Central Contractors, however, argues that the ninety-day statute of
limitations in the Illinois Act does not apply to awards arising from collective
bargaining agreements. Central Contractors cites 710 ILCS 5/12(e), which
provides: “Nothing in this Section or any other Section of this Act shall apply to the
vacating, modifying, or correcting of any award entered as a result of an arbitration
agreement which is a part of or pursuant to a collective bargaining agreement; and
the grounds for vacating, modifying, or correcting such an award shall be those
which existed prior to the enactment of this Act.” This argument is squarely


                                          5
   Case: 1:18-cv-05843 Document #: 61 Filed: 10/09/20 Page 6 of 16 PageID #:936




foreclosed by Seventh Circuit precedent. Plumbers’ Pension Fund held regarding
the same provision (since renumbered): “This language does not preclude the Act’s
application here. Our mission after Hoosier Cardinal is to select the most
analogous state statute of limitations, and the Illinois legislature’s apparent intent
to preserve pre-Act federal timeliness provisions and grounds for vacating does not
affect our conclusion that the Illinois 90-day limitation period is closely analogous to
the situation here.” Plumbers’ Pension Fund, 778 F.2d at 1269 n.1. For LMRA
purposes, once the analogous period is selected, “reference to the statute from which
it was borrowed is at an end.” Int’l Union of Operating Engineers, Local 150, AFL-
CIO v. Centor Contractors, Inc., 831 F.2d 1309, 1312 (7th Cir. 1987).

        Central Contractors also argues that the limitation period did not begin to
run on May 19, 2017, the date of the JGC’s decision. On that day, the JGC
sustained the Grievance and decided that Central Contractors had violated Articles
1, 4, 5, and 13 of the CBA through Central Contractors’ staffing practices, but it did
not specify the amount of money Central Contractors owed. Because of this
unresolved issue of damages, Central Contractors argues that the decision was not
final.

        Courts ordinarily should not entertain actions to enforce or vacate arbitration
awards before they are final and binding under the relevant CBA. Gen. Drivers,
Warehousemen & Helpers, Local Union No. 89 v. Riss & Co., 372 U.S. 517, 520
(1963). “Final and binding” are terms of art frequently used in collective bargaining
agreements to “designate the last step in the arbitration process and declare that
the product of that step will be legally binding on the parties.” Union Switch &
Signal Div. Am. Standard Inc. v. United Elec., Radio & Mach. Workers of Am.,
Local 610, 900 F.2d 608, 613 n.5 (3d Cir. 1990) (citations omitted). Indeed, here the
CBA provided the JGC with authority to make “final and binding” decisions. [1-4]
at 7 (“If the Joint Grievance Committee resolves the dispute by a majority vote of
those present and voting, then such decision shall be final and binding upon the
Union, Employer, and Employee.”).

       The words “final and binding” are not a requirement of the jurisdictional
grant in Section 301 of the LMRA. 29 U.S.C. § 185. But as a prudential matter,
federal courts generally only entertain actions under Section 301 of the LMRA when
the arbitrator’s award is “final and binding.” See Peabody Holding Co., LLC v.
United Mine Workers of Am., Int’l Union, Unincorporated Ass’n, 815 F.3d 154, 159
(4th Cir. 2016) (“[T]he complete arbitration rule necessarily constitutes only a
prudential limitation on a court’s authority to review a labor arbitrator’s decision.”);
Union Switch, 900 F.2d at 613.

       Under the “complete arbitration rule,” an award is final when the arbitrator
“believes the assignment is completed.” McKinney Restoration, Co. v. Illinois Dist.
Council No. 1 of Int’l Union of Bricklayers & Allied Craftworkers, 392 F.3d 867, 872
(7th Cir. 2004).


                                           6
   Case: 1:18-cv-05843 Document #: 61 Filed: 10/09/20 Page 7 of 16 PageID #:937




      The Seventh Circuit has held that in certain circumstances, an arbitral
award may be final and binding “even if all it did was determine liability, leaving
thorny remedial issues for future determination.” Smart v. Int’l Bhd. of Elec.
Workers, Local 702, 315 F.3d 721, 726 (7th Cir. 2002). Smart relied on the fact that
the only question put to the arbitrator was the question of liability. The arbitrator
determined liability and directed the parties to calculate the amount owed. Since
the arbitrator’s only task had been completed, the decision was final. Id. at 726.

       On the other hand, where an arbitrator determines liability but instructs the
parties to confer about the monetary remedy while retaining jurisdiction over that
issue, some courts have found that the liability determination is not “final and
binding.” See Ameritech Servs., Inc. v. Local Union No. 336, Int’l Bhd. of Elec.
Workers, 1997 WL 222439, at *7 (N.D. Ill. Apr. 30, 1997); Peabody, 815 F.3d at 160.

       As these cases make clear, the key question is whether the JGC believed it
resolved the dispute it was tasked with resolving. See McKinney, 392 F.3d at 872.
The record is inconclusive on that point. The Union’s Grievance requested specific
remedies, including “full back payments to health/welfare and pension
contributions.” [40-2]. The JGC did not order or deny that relief on May 19, 2017.
Instead, it instructed the parties to “[r]eview monetary compensation relative to
grievances” and retained jurisdiction. [40-2]; see also [40-3] (Hrg. Tr.) at 44:4-11.
On June 14, 2017, the parties met to discuss the matter, and Central Contractors
informed the Union that it would not pay any financial compensation or otherwise
comply with the JGC’s decision. [40] at 7 ¶ 12. On July 20, 2017, the Union
informed Central Contractors in writing of the amount of financial compensation
allegedly owed under the JGC’s decision. [40] at 7 ¶ 13. According to Central
Contractors, the Union filed a second grievance on August 7, 2018, based on Central
Contractors’ failure to pay. [40] at 18 ¶ 22.

       Considering this series of events, it is not clear that the JGC intended its
May 19, 2017 decision to be a complete disposition of its entire assignment. It also
is not clear whether the JGC believed it had completed its assignment at some later
point. Given the factual uncertainty about when if at all the JGC issued a “final
and binding” award, Central Contractors’ counterclaim is not time-barred on its
face.

      B.     Failure to State a Claim

       Although Central Contractors’ counterclaim is not time-barred, the Union
also argues that it should be dismissed pursuant to Rule 12(b)(6) for failure to state
a claim. For the following reasons, the court agrees.

        To survive a 12(b)(6) motion to dismiss, a counterclaim must “state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007); see Cozzi Iron & Metal, Inc. v. U.S. Office Equip., Inc., 250 F.3d 570, 574


                                          7
   Case: 1:18-cv-05843 Document #: 61 Filed: 10/09/20 Page 8 of 16 PageID #:938




(7th Cir. 2001) (Rule 12(b)(6) standard applies to motions to dismiss counterclaims).
A claim has facial plausibility when the claimant “pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When considering
a motion to dismiss, the court accepts all well-pleaded factual allegations as true
and views them in the light most favorable to the non-moving party. Lavalais v.
Vill. of Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013). On the other hand, “[t]he
complaint must do more than recite the elements of a cause of action in a conclusory
fashion.” Roberts v. City of Chicago, 817 F.3d 561, 565 (7th Cir. 2016) (citing Iqbal,
556 U.S. at 678).

        In its counterclaim, Central Contractors asserts numerous grounds for
vacating the JGC’s decision. First, it contests the decision on the merits, alleging
that the CBA unambiguously allows Central Contractors to subcontract and that
Central Contractors met its obligations under other relevant provisions of the CBA.
[40] at 19–20. In essence, Central Contractors alleges that the JGC misinterpreted
the terms of the CBA. However, the CBA states that if a Joint Grievance
Committee resolves a dispute regarding the “application, meaning or
interpretation” of the CBA “by a majority vote of those present and voting, then
such decision shall be final and binding upon the Union, Employer, and Employee.”
[1-4] at 6–7. Since the parties agreed to this binding method of dispute resolution,
it is “not open to the courts to reweigh the merits of the grievance.” Merryman
Excavation, Inc. v. Int’l Union of Operating Engineers, Local 150, 639 F.3d 286, 289
(7th Cir. 2011) (quoting General Drivers, Warehousemen and Helpers, Local 89 v.
Riss & Co., 372 U.S. 517, 519 (1963)). The court is “responsible only for the
question of arbitrability,” and will not review “the potential merits of the underlying
claims.” Lippert Tile Co. v. Int’l Union of Bricklayers & Allied Craftsmen, Dist.
Council of Wisconsin & Its Local 5, 724 F.3d 939, 944 (7th Cir. 2013) (citations and
quotations omitted).

       In reviewing grievance committee awards, courts must ensure that the award
“draws its essence from the collective bargaining agreement.” United Paperworkers
Int’l Union v. Misco, Inc., 484 U.S. 29, 36 (1987) (citations omitted). But courts may
only reject awards on this basis when the arbitrator clearly acts outside the scope of
contractual authority and decides on a basis other than permissible contractual
interpretation. See United States Soccer Fed’n, Inc. v. United States Nat’l Soccer
Team Players Ass’n, 838 F.3d 826, 835–36 (7th Cir. 2016) (courts may reject an
award where the arbitrator ignored, rather than misunderstood, the express terms
of the CBA). “[T]he question presented to ‘a federal court asked to set aside an
arbitration award . . . is not whether the arbitrator or arbitrators erred in
interpreting the contract; it is not whether they clearly erred in interpreting the
contract; it is not whether they grossly erred in interpreting the contract; it is
whether they interpreted the contract.’” Id. at 832 (quoting Hill v. Norfolk & W. Ry.
Co., 814 F.2d 1192, 1194–95 (7th Cir. 1987)).



                                          8
   Case: 1:18-cv-05843 Document #: 61 Filed: 10/09/20 Page 9 of 16 PageID #:939




       Central Contractors does not plausibly allege that the JGC did not interpret
the CBA in reaching its award. Central Contractors alleges that the JGC’s decision
exceeded the bounds of the JGC’s legal and contractual authority under the CBA
since the CBA is clear and Central Contractors complied with its contractual
obligations regarding subcontracting and pre-job conferences. [40] ¶¶ 26–29.
Moreover, the CBA states: “Nothing herein contained shall authorize the Joint
Grievance Committee . . . to alter the terms and conditions of this Agreement or
make a new Agreement.” [1-4] at 40. However, Central Contractors does not allege
any facts to support its claim that the JGC failed to interpret the contract entirely,
or any facts at all about the basis for the JGC’s decision. On its face, Central
Contractors’ counterclaim simply disputes the merits of the JGC’s contractual
interpretation. This approach cannot support a claim for relief.

        Central Contractors also appears to rely on its allegation that the Union filed
a second grievance to support its theory that the JGC’s decision is “not enforceable.”
[40] at 18. While this argument is relevant to whether the Union can successfully
confirm the award, it does not support Central Contractors’ counterclaim. The
counterclaim seeks to vacate the JGC’s May 19, 2017 decision. If that decision was
not final or binding, both the Union’s claim to enforce the award and Central
Contractors’ counterclaim to vacate the award would fail; the court could not
confirm or vacate the award. A lack of finality therefore would not support the
affirmative relief requested in the counterclaim.

       Separately, Central Contractors also alleges that the JGC’s decision was
procedurally flawed. According to the counterclaim, the members of the JGC acted
with dishonesty and bad faith and had conflicts of interest that tainted their
decision. [40] at 20 ¶¶ 30–31. In support of this argument, Central Contractors
alleges that several JGC panel members were also plaintiffs in the Funds’ suit,
Local 705 (because they were trustees of the Funds), yet refused to recuse
themselves from the JGC. [40] at 17 ¶¶ 18–19.

       However, the Seventh Circuit has “ma[d]e clear that a joint committee is not
a genuine arbitration subject to the Federal Arbitration Act (FAA) and the full
requirements of impartiality that apply to genuine arbitration.” Merryman, 639
F.3d at 290. The parties bargained for a set of procedures and the court’s review is
limited to the narrow question of whether the parties received those procedures.
Id. at 290–92; Lippert Tile, 724 F.3d at 948 (where a CBA did not explicitly prohibit
the filer of a grievance from sitting on the joint committee adjudicating the
grievance, the court could not entertain a claim of bias or fundamental unfairness).

       Here, the parties bargained for binding resolution from a panel of six
individuals: three representing the Union and three representing Central
Contractors. [1-4] at 6–7 (Step 3 of the Grievance Procedure (Joint Grievance
Committee) involves submitting a disputed matter to “a permanent Joint Grievance
Committee composed of three (3) Employer representatives designated by the Motor


                                          9
    Case: 1:18-cv-05843 Document #: 61 Filed: 10/09/20 Page 10 of 16 PageID #:940




Carrier Labor Advisory Council and Chicago Regional Trucking Assoc., Inc., and
three (3) Union representatives designated by the Union”). The JGC was composed
accordingly. [40-3] at 3. Since Central Contractors has not alleged that the alleged
conflict of interest caused a violation of the procedures agreed to in the CBA,
the conflict of interest allegations do not state a claim for relief. Merryman, 639
F.3d at 290–92; Lippert Tile, 724 F.3d at 948.

       Central Contractors cites additional alleged procedural flaws. The JGC
barred Central Contractors’ officer Anna Desenick from the Grievance hearing
because she had a law license. [40] at 20 ¶ 32. The JGC made this decision
pursuant to its procedural rules. See [40-1] at 2 ¶ v (“Attorneys representing any of
the parties shall not be allowed to present the case.”); [40-3] at 8–11. The CBA
provides that “[t]he Joint Grievance Committee may adopt such rules of procedure
as it determines necessary in its sole discretion,” [1-4] at 7; but as in Merryman,
“those separate procedural rules do not form a part of the agreement,” Merryman,
639 F.3d at 291, and thus cannot supply a basis for vacating the award. Moreover,
the Seventh Circuit has observed that parties may properly bargain for an informal
process in which “lawyers for the parties are not even allowed to speak.” Id. at 291
n.1. Since Central Contractors has not alleged that Desenick had a right to
participate under the CBA itself, this allegation cannot support Central
Contractors’ claim.

       Finally, Central Contractors alleges that the JGC’s actions denied Central
Contractors due process, violated public policy, and denied Central Contractors an
opportunity to have a full and fair hearing. [40] at 20 ¶¶ 33–35. Again, joint
grievance committees are not required to resolve disputes in any particular manner
unless the CBA so requires. Lippert Tile, 724 F.3d at 948 (“Section 301 review
simply does not include a free-floating procedural fairness standard absent a
showing that some provision of the CBA was violated.”). Further, Central
Contractors’ counterclaim simply alleges a violation of “public policy,” without
further elaboration. [40] at 20 ¶ 34. This claim is insufficiently pled. The Supreme
Court has explained that “the legal exception that makes unenforceable a collective-
bargaining agreement that is contrary to public policy” requires “an explicit, well-
defined, and dominant public policy, as ascertained by reference to positive law and
not from general considerations of supposed public interests.” E. Associated Coal
Corp. v. United Mine Workers of Am., Dist. 17, 531 U.S. 57, 62–63 (2000) (citation
and internal quotation marks omitted). Central Contractors has not identified any
such policy. 2


2 To the extent that Central Contractors’ public policy argument is coextensive with its
conflict of interest argument, Central Contractors’ argument fails as a matter of law. There
is no explicit, well-defined, and dominant public policy against conflicts of interest for joint
grievance committees. Courts instead “rely on the balanced voting membership of the joint
committee to provide fairness to the interested parties.” Merryman, 639 F.3d at 292.


                                              10
      Case: 1:18-cv-05843 Document #: 61 Filed: 10/09/20 Page 11 of 16 PageID #:941




      In sum, Central Contractors has not plausibly alleged that the JGC’s decision
was invalid under the CBA. The Union’s motion to dismiss the amended
counterclaim for failure to state a claim under Rule 12(b)(6) is granted.

II.      Motion to Strike Affirmative Defenses

      The Union also moves to strike each of Central Contractors’ thirteen
affirmative defenses under Rule 12(f).

       “The court may strike from a pleading an insufficient defense or any
redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).
Affirmative defenses are pleadings, and they will be stricken “only when they are
insufficient on [their] face.” Heller Fin., Inc. v. Midwhey Powder Co., Inc., 883 F.2d
1286, 1294 (7th Cir. 1989). While the Seventh Circuit has not decided whether the
heightened standard of Iqbal, 556 U.S. at 678, and Twombly, 550 U.S. at 570,
applies to affirmative defenses, the “majority view” is that the heightened standard
enunciated in those cases applies to affirmative defenses. Shield Tech. Corp. v.
Paradigm Positioning, LLC, No. 11-cv-06183, 2012 WL 4120440, at *8 (N.D. Ill.
2012); see also Sarkis’ Cafe, Inc. v. Sarks in the Park, LLC, 55 F. Supp. 3d 1034,
1040 (N.D. Ill. 2014). An affirmative defense should be pled with “sufficient factual
matter” to be “plausible on its face.” Iqbal, 556 U.S. at 678. “As a practical matter,
however, affirmative defenses rarely will be as detailed as a complaint (or a
counterclaim); nor do they need to be in most cases to provide sufficient notice of the
defense asserted. But a problem arises when a party asserts boilerplate defenses as
mere placeholders without any apparent factual basis.” Behn v. Kiewit
Infrastructure Co., No. 17-cv-05241, 2018 WL 5776293, at *1 (N.D. Ill. Nov. 2, 2018)
(citing Dorsey v. Ghosh, 2015 WL 3524911, at *4 (N.D. Ill. 2015)).

         A.    Affirmative Defense Nos. 9-11

       In its ninth, tenth, and eleventh affirmative defenses, Central Contractors
asserts that the March 14, 2019 district court decision in Local 705, the parallel
case brought by the Funds, bars the Union from seeking enforcement of the JGC’s
decision, citing collateral estoppel and res judicata. [40] at 11–12 ¶¶ 9–11. The
Union argues that Central Contractors has both waived its right to raise these
defenses and failed to adequately plead them.

               1.     Waiver

      The Union first argues that Central Contractors has waived the right to raise
these defenses by failing to assert them until after the decision in Local 705.
However, nothing in the record indicates that Central Contractors acquiesced in the
separate prosecution of this case and the Funds’ case or waived any potential
preclusion defense. To the contrary, Central Contractors moved twice to reassign
the case so that it could be disposed of alongside the Funds’ case in a single


                                           11
   Case: 1:18-cv-05843 Document #: 61 Filed: 10/09/20 Page 12 of 16 PageID #:942




proceeding. [17], [23]. After those motions were denied, it moved to stay discovery
in this case pending the resolution of the Funds’ case. [31]. The Union does not cite
any authority that supports its argument that Central Contractors’ failure to
explicitly raise these defenses earlier in the litigation should constitute waiver
given this procedural history.

        Additionally, “delay in asserting an affirmative defense waives the defense
only if the plaintiff was harmed as a result.” Curtis v. Timberlake, 436 F.3d 709,
711 (7th Cir. 2005). When the delay does not prevent the parties from presenting
and arguing the issue, “technical failure to plead the defense is not fatal.” DeValk
Lincoln Mercury, Inc. v. Ford Motor Co., 811 F.2d 326, 334 (7th Cir. 1987).
This case was stayed until the decision in Local 705. Central Contractors
subsequently notified this court of the ruling and amended its defenses accordingly.
[38], [40]. Thus, the Union did not actively litigate the case with uncertainty about
whether Central Contractors would raise res judicata or collateral estoppel.
After the stay was lifted, the Union was able to argue its position in the present
motion before the case progressed further. See Manicki v. Zeilmann, 443 F.3d 922,
927 (7th Cir. 2006) (noting that courts find waiver of res judicata where “the
defendant wasted the time of the plaintiff and the court”).

      Considering the full procedural history of these cases, the court declines to
find waiver of these defenses.

             2.     Res Judicata

       Next, the Union argues that Central Contractors has not adequately alleged
the elements of its res judicata defense.

       The preclusive effect of a federal court judgment is determined by federal
common law. Taylor v. Sturgell, 553 U.S. 880, 891 (2008). In federal court, res
judicata (claim preclusion) has three elements: “(1) an identity of the parties or
their privies in the first and second lawsuits; (2) an identity of the cause of action;
and (3) a final judgment on the merits in the first suit.” Adams v. City of
Indianapolis, 742 F.3d 720, 736 (7th Cir. 2014).

       Addressing the third element first, the Union argues that Central
Contractors has failed to allege that the ruling in the Funds’ suit is final. But the
ruling is a final decision on the merits. See Local 705, 2019 WL 1200672, at *6
(granting summary judgment and terminating civil case), appeal dismissed sub
nom. Int’l Bhd. of Teamsters Pension Fund, Local 705 v. Cent. Contractor’s Serv.,
Inc., No. 19-1689, 2019 WL 5152780 (7th Cir. May 10, 2019).

       Second, the Union argues that the causes of action in the two cases are not
identical. According to the Seventh Circuit, “two claims are one for purposes of res
judicata if they are based on the same, or nearly the same, factual allegations.”



                                           12
  Case: 1:18-cv-05843 Document #: 61 Filed: 10/09/20 Page 13 of 16 PageID #:943




Herrmann v. Cencom Cable Assocs., Inc., 999 F.2d 223, 226 (7th Cir. 1993).
Central Contractors correctly points out that both the Funds’ suit and the
Grievance that led to this suit are based on the same factual allegations. [43] at 10.
However, not all claims that have the same origin are necessarily deemed a single
“claim” for purposes of res judicata. Herrmann, 999 F.2d at 226. Instead,
the question is whether the claims themselves have material facts in common.

       While both cases can trace their roots to a single set of circumstances, the
facts required to prove the claims do not overlap. In Consolidation Coal Co. v.
United Mine Workers of Am., Dist. 12, Local Union 1545, 213 F.3d 404 (7th Cir.
2000), the Seventh Circuit upheld two district court decisions that enforced
inconsistent arbitration awards that arose out of the same original set of facts.
The court held that the individual arbitrations, rather than the underlying events,
were the relevant transactions or occurrences. Id. at 408. Likewise, the decision of
the JGC, rather than the alleged subcontracting and alleged failure to hold pre-job
conferences, constitutes the “transaction” giving rise to this suit. As previously
discussed, this court may not review the merits of the JGC’s decision. In order to
prove that it is entitled to relief before this court, the Union must only prove that
there is a valid joint grievance committee award under the CBA. On the other
hand, the Funds’ claims in federal court in Local 705 rested solely on the merits of
the underlying dispute. The Funds needed to prove that Central Contractors
engaged in practices that violated the CBA with respect to subcontracting and pre-
job conferences. The facts necessary to prove the Funds’ case do not overlap with
the facts necessary to prove the Union’s case. Thus, the causes of action in the two
cases are not identical for res judicata purposes.

       As to the third element, Central Contractors appears to have adequately
alleged privity between the Funds and the Union by pointing to the fact that both
the Funds and the Union sought the same amount of money, which would be
awarded to the Funds in either case. Privity is a “functional inquiry in which the
formalities of legal relationships provide clues but not solutions.” Tice v. Am.
Airlines, Inc., 162 F.3d 966, 971 (7th Cir. 1998) (quoting Chase Manhattan Bank,
N.A. v. Celotex Corp., 56 F.3d 343 (2d Cir. 1995)). While the Union argues that the
Union and the Funds have distinct interests, the facts alleged in the counterclaim
appear to plausibly suggest that the interests of the Funds and the Union were
sufficiently aligned in these cases. Tice, 162 F.3d at 972.

       Nonetheless, the court need not definitively decide whether Central
Contractors has adequately alleged privity. Since the causes of action in this case
and the Funds’ case are not identical, Central Contractors has not plausibly alleged
a res judicata defense.




                                          13
  Case: 1:18-cv-05843 Document #: 61 Filed: 10/09/20 Page 14 of 16 PageID #:944




             3.     Collateral Estoppel

       Central Contractors also asserts the related defense of collateral estoppel
(issue preclusion). A party is collaterally estopped from relitigating an issue
in a subsequent action in the following circumstances: “(1) the issue sought to be
precluded is the same as an issue in the prior litigation; (2) the issue must have
been actually litigated in the prior litigation; (3) the determination of the issue must
have been essential to the final judgment; and (4) the party against whom estoppel
is invoked must have been fully represented in the prior action.” Adams, 742 F.3d
at 736.

       The first three elements of collateral estoppel depend on there being an issue
in common between the two suits. Since Central Contractors does not clearly allege
which issue it seeks to preclude, this affirmative defense is inadequate under the
requirements of Rule 8. See Ocean Atl. Woodland Corp. v. DRH Cambridge Homes,
Inc., 2003 WL 1720073, at *10 (N.D. Ill. 2003) (a collateral estoppel affirmative
defense did not satisfy Rule 8 where it was “unclear which issues” the defendants
sought to preclude). Further, there is no issue in this case that was actually
litigated in the Funds’ case, Local 705. In Local 705, the court addressed issues
related to the merits of underlying dispute. As discussed above, the court may not
address those issues here. See Merryman, 639 F.3d at 290.

      As with res judicata, Central Contractors has not adequately pled facts that
plausibly support a collateral estoppel defense. While motions to strike are
disfavored when they serve to delay, they are proper when they “remove
unnecessary clutter from the case.” Heller, 883 F.2d at 1294. Since removing these
defenses streamlines the issues, resolution is appropriate at this stage. Central
Contractors’ ninth, tenth, and eleventh affirmative defenses are stricken, with leave
to amend.

      B.     Remaining Affirmative Defenses

        The Union also moves to strike Central Contractors’ remaining affirmative
defenses. First, it argues that affirmative defenses one and thirteen should be
stricken because they are not proper affirmative defenses under Rule 8(c).
Affirmative defense one asserts that the Union’s Complaint fails to state a claim
upon which relief can be granted. [40] at 10 ¶ 1. However, failure to state a claim
is not a proper affirmative defense under Rule 8(c); it should instead be raised in a
motion under Rule 12(b)(6). See Sarkis’ Cafe, 55 F. Supp. 3d at 1041; Illinois
Wholesale Cash Register, Inc. v. PCG Trading, LLC, No. 08-cv-00363, 2009 WL
1515290, at *2 (N.D. Ill. May 27, 2009); Instituto Nacional De Comercializacion
Agricola (Indeca) v. Cont’l Illinois Nat. Bank & Tr. Co., 576 F. Supp. 985, 991 (N.D.
Ill. 1983).




                                          14
  Case: 1:18-cv-05843 Document #: 61 Filed: 10/09/20 Page 15 of 16 PageID #:945




        Affirmative defense thirteen states that Central Contractors “will rely on all
defenses lawfully available to it at the time of trial and reserves the right to amend
its answer and affirmative defenses after the completion of discovery.” [40] at 12 ¶
13. This “catchall” defense is improper, since “affirmative defenses must be pled
based on facts known at the time of the answer.” Levin v. Abramson, No. 18-cv-
01723, 2020 WL 2494649, at *14 (N.D. Ill. May 13, 2020) (citing Struve v. Electrolux
Home Prod., Inc., No. 17-cv-08158, 2019 WL 918503, at *6 (N.D. Ill. Feb. 25, 2019);
Wausau Ins. Co. v. Woods Equip. Co., No. 01-cv-08009, 2002 WL 398542, at *3 (N.D.
Ill. 2002)). The court strikes affirmative defenses one and thirteen.

       The Union argues that affirmative defenses two through eight should be
stricken for a different reason: they are time-barred. Central Contractors’ second,
third, fourth, fifth, sixth, and seventh affirmative defenses repeat the allegations of
Central Contractors’ counterclaim challenging the JGC’s process and the merits of
the JGC’s decision, and its eighth defense raises the issue of whether the JGC
issued a final and binding decision. As discussed above, the pleadings do not
establish whether the JGC issued a final and binding decision. As with the
counterclaim, the court therefore rejects the Union’s timeliness argument.
However, the court has “considerable discretion” to strike affirmative defenses and
may do so “on its own.” Delta Consulting Grp., Inc. v. R. Randle Const., Inc., 554
F.3d 1133, 1141 (7th Cir. 2009). Accordingly, the court strikes affirmative defenses
two through seven for the same reason that the court dismisses the counterclaim:
the defenses fail to state a plausible claim for relief under the CBA. See Maui Jim,
386 F. Supp. 3d at 955 (dismissing an affirmative defense that was “coterminous”
with a claim the court had dismissed).

       Central Contractors’ eighth affirmative defense (lack of finality) does not
have the same defect as affirmative defenses two through seven. As previously
discussed, this may be a viable defense. But it is not a proper affirmative defense
since Central Contractors does not bear the burden of proof on the issue; the lack of
a final and binding decision would controvert the Union’s proof. See Winforge, Inc.
v. Coachmen Indus., Inc., 691 F.3d 856, 872 (7th Cir. 2012); Levin, 2020 WL
2494649, at *14. The defense is also duplicative of Central Contractors’ denial of
allegations in the complaint. See [40] at 7 ¶ 13. Since the question of whether the
JGC issued a final and binding decision is already at issue, Central Contractors’
eighth affirmative defense is stricken as unnecessary. See World Kitchen, LLC v.
American Ceramic Society, 2015 WL 3429380, at *2 (N.D. Ill. 2015) (barring
affirmative defenses where the defendant has already placed the matters at issue
by denying allegations in its answer). However, Central Contractors remains free
to raise the issue in the future.

      Finally, the court strikes the twelfth affirmative defense, which asserts that
the Union lacks standing, because Central Contractors has not pled any facts in
support. See Heller, 883 F.2d at 1295 (striking affirmative defenses that were
“nothing but bare bones conclusory allegations”). Nor could Central Contractors


                                          15
  Case: 1:18-cv-05843 Document #: 61 Filed: 10/09/20 Page 16 of 16 PageID #:946




properly plead this defense, since the Union necessarily has standing to enforce a
grievance committee award arising out of a CBA to which it is a party.

      Since none of Central Contractors’ affirmative defenses plausibly state viable
defenses, the court grants the Union’s motion to strike in full, with leave to amend.
Central Contractors’ affirmative defenses are stricken pursuant to Rule 12(f).

                                   CONCLUSION

      The motion to dismiss the amended counterclaim and strike amended
affirmative defenses [41] is granted. The parties are directed to file by October 30,
2020 a joint status report proposing a plan for next steps in the litigation.

Date: October 9, 2020                      /s/ Martha M. Pacold




                                          16
